MEMORANDUM **
Llewellyn K. Lucei appeals from the 24-month sentence imposed upon revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C § 1291, and we affirm.
Lucei contends that, at sentencing, the district court erred by failing to calculate and articulate the Guidelines range on the record. We conclude that Lucei has not established that any error affected his substantial rights. See United States v. Dallman, 533 F.3d 755, 761-62 (9th Cir.2008).
Lucei also contends that the district court erred by failing to provide sufficient reasons for the sentence imposed. We disagree. See Rita v. United States, —— U.S. ——, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007); United States v. Carty, 520 F.3d 984, 995-96 (9th Cir.2008) (en banc).
Finally, Lucei contends that his sentence is unreasonable in light of the factors set forth in 18 U.S.C. §§ 3553(a) and 3583(e). We conclude that Lucei’s sentence is reasonable. See Gall v. United States, - U.S. -, 128 S.Ct. 586, 600-02, 169 L.Ed.2d 445 (2007); United States v. Simtob, 485 F.3d 1058, 1062-64 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.